Citation Nr: 0211390	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  96-51 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as secondary to exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The record reflects that the claims 
folder was transferred to the San Diego, California RO in 
November 1996.  

The issue on appeal has been remanded three times by the 
Board, in May 1998, June 1999, and April 2000.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence shows that the veteran's 
heart disorder is not causally related to any inservice 
radiation exposure.  


CONCLUSION OF LAW

A heart disorder, claimed as secondary to radiation exposure, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002), 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.309(d), 3.311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On enlistment examination into the United States Navy the 
veteran reported being in good health, and examination of the 
heart was found to be normal.  

In May 1955 the veteran was seen for loss of appetite, 
headache, and chills since May 20, 1955.  He also reported 
being on deck without protective clothing for about 30 
minutes during an atomic explosion, and that all others were 
wearing protective gear.  He reported that his illness began 
the night after the explosion.  The initial impression was 
infectious mononucleosis, rule our thrombocytopenia, and rule 
out a radiation reaction.  

A May 1955 note documents the veteran's complaints of fever, 
constipation, feeling "run down," and aching joints.  The 
initial diagnosis was a common cold.  However, it was noted 
that his recent exposure to radiation "must be considered."  

In another May 1955 report the physician concluded, in 
pertinent part that he could not at this time seriously 
consider radiation exposure from a blast eight miles distant 
as an etiology of the veteran's symptoms.  

Service medical records also indicate that the veteran's 
thyroid condition was treated with 10 microcuries of iodine-
131 (I-131).  

In a May 1955 discharge report it was noted that the veteran 
reported chills and general malaise, loss of appetite, and a 
headache.  He denied any history of previous illness.  It was 
noted that the veteran had been at sea since May 2, 1955 on 
maneuvers consisting of atomic warfare.  He reported being on 
deck for about a half-hour on one occasion during an atomic 
bomb explosion.  

He reported that he was not wearing protective clothing at 
the time, and that all other members had protective gear.  It 
was noted that the distance from the explosion was about 
eight miles.  He reported that his illness began the night of 
the exposure.  

Examination revealed the thyroid to be enlarged.  There was 
moderate cervical adenopathy.  The liver was mildly tender, 
and the spleen was moderately tender.  A blood count revealed 
14,600 white blood count with 17 percent neutrophils and 83 
percent lymphocytes, suggestive of infectious mononucleosis.  

During his hospitalization the veteran's fever went down and 
his enlarged cervical lymph nodes decreased in size.  Liver 
function tests returned to normal.  However, his thyroid 
remained enlarged.  The final diagnosis was a nontoxic 
goiter.  

On separation examination, a diagnosis of nontoxic goiter was 
noted.  The heart was found to be normal.  

Post-service medical records document that the veteran 
underwent a VA examination in June 1959.  He had no current 
complaints.  Cardiovascular evaluation revealed a soft grade 
I systolic murmur.  However, no cardiovascular disability was 
actually diagnosed.  A thyroid nodule was noted and 
diagnosed.  

The veteran was hospitalized from June 1959 to July 1959.  
The hospitalization report noted that he was admitted with 
complaints of drowsiness, a rabid appetite, and weight gain.  
He also reported the recent development of dyspnea and six 
instances of precordial pain.  On examination the heart and 
lungs were clear to percussion and auscultation.  An 
electrocardiogram (EKG) was normal.  

A thyroid uptake of radioiodine was within normal limits.  
Scintigrams revealed normal distribution of radioiodine in 
the right lobe, and evidence of a nodule in the neck.  
Excision was recommended.  The veteran was also diagnosed 
with a passive-aggressive personality with neurotic 
components.  No disability of the heart was diagnosed.  

Records document that the thyroid nodule was excised in July 
1959.  The pathology report revealed a diagnosis of 
follicular adenoma of the thyroid gland.  He was also 
diagnosed with schizophrenia in July 1959.  

During a June 1960 examination a soft apical systolic murmur 
was noted; however, an EKG tracing was found to be within 
normal limits.  

On VA examination in July 1962 the veteran's primary 
complaints were that he was nervous, perspired a lot, and had 
a difficult time controlling his weight.  Cardiovascular 
examination revealed a rough systolic murmur that was loud 
and rasping in character.  It was opined that a pulmonic, 
congenital stenosis could be the cause.  The veteran stated 
that this condition did not bother him, and no diagnosis of a 
heart disability was documented.  

A thyroid scintigram from February 1962 showed an irregular 
tracer concentration throughout both thyroid lobes.  Findings 
from this study were found to be indicative of 
hypothyroidism.  

Records from December 1962 indicate that the veteran was 
administered a thyroid uptake in the amount of 2 uc 
microcuries of radioiodine.  

On VA examination in September 1963 the veteran reported 
excessive sweating, extreme nervousness, and previous 
sluggishness.  He reported that the nervousness and 
sluggishness were helped with thyroid medication.  The 
diagnosis was hypothyroidism.  

In August 1967 the veteran was hospitalized at Kaiser 
Foundation Hospital with complaints of headaches and chest 
pain.  An EKG revealed T wave flattening with subsequent T 
Wave inversion.  A chest x-ray showed enlargement of the 
cardiac silhouette consistent with pericardial effusion.  The 
discharge diagnosis was "acute pericarditis, probably viral 
etiology, possibly due to micoplasma pneumoniae, with 
pericardial effusion"  

In December 1971 the veteran was seen for an examination.  He 
reported being aware of a cardiac murmur since his childhood.  
Examination revealed a quiet pleural friction rub.  There was 
a systolic lift at the left sternal border.  There was a 
Grade III mid-systolic murmur at the pulmonary area.  

After reviewing x-rays and an EKG, the physician concluded 
that there was no evidence to suggest cardiac disease.  The 
diagnostic impression was a normal heart, without evidence of 
residual damage related to the episode of acute pericarditis 
in 1967.  

In May 1979 the veteran was seen for, in pertinent part, 
status post acute pericarditis.  It was noted that this 
problem had subsided without difficulty with no subsequent 
problems.  However, it was also noted that he had a history 
of a heart murmur "at least dating back to the early teens 
and probably since childhood."  

Examination revealed a systolic murmur.  Other studies, 
including chest x-ray and EKG and echocardiogram (ECG), 
remained within normal limits.  The assessment was a heart 
murmur of undetermined etiology.

Outpatient notes dated from October 1979 to September 1980 
document treatment of the veteran's thyroid.  In April 1980 
he reported a history of radiation exposure.  In another 
April 1980 note he denied having any heart problems.  A note 
from July 1980 indicated that his cholesterol had increased.  
Notes from this time also document that he was on a diet, and 
was being treated for diabetes mellitus.  Another note from 
July 1980 noted that he had a systolic heart beat.  

In February 1981 the veteran submitted answers to a 
questionnaire concerning alleged inservice radiation 
exposure.  He reported participating in Operation WIGWAM 
while aboard the USS MOLALA in which he witnessed one test on 
May 14, 1955.  He reported that he was standing on the deck 
of the ship when he witnessed the explosion.  

He reported hearing and feeling a rumbling sound, which 
caused the ship to vibrate and lurch violently.  He reported 
going above deck and witnessing the explosion.  He reported 
that his ship remained in the vicinity of the explosion for 
six to seven hours.  He reported being issued and wearing a 
film badge, but that he had noticed that other personnel used 
overalls and head and neck covering.  

A June 1981 treatment record noted that the veteran had a 
history of acute pericarditis with heart murmur, cause 
undetermined.  It was noted that the pericarditis was 
currently inactive.  However, it was noted that he had had a 
murmur for many years.  No etiology for the murmur had been 
found.  The assessment was a heart murmur, cause 
undetermined, and a history of acute pericarditis with no 
evident residuals.  

It was also noted that there was some question of nuclear 
test exposure.  The veteran reportedly became alarmed 
following his reading a 1979 newspaper article regarding 
possible exposure of Navy personnel to radiation during 
Operation WIGWAM.  

In August 1981 the Department of the Navy provided a history 
of Operation WIGWAM which noted that 67 of 76 USS MOLALA 
participants received operational exposure readings of zero 
rem gamma.  The remaining nine individuals film badges were 
lost.  It was noted that WIGWAM was an extremely safe 
operation in which over 96 percent of Navy personnel involved 
had exposure readings of zero rem gamma.  Others had readings 
of 0.425 rem gamma or less which was noted as being well 
within the current national occupational radiation exposure 
standards.  

Progress notes from April 1982 through July 1982 did not 
document any current impairments of the heart.  It was noted 
in an April 1982 note that the veteran had a heart murmur 
with no etiology established.  In July 1982 it was noted that 
he had recurrent pericarditis, with five years between 
episodes.  A July 1982 x-ray revealed the heart to be normal 
in size.  

In July 1982 the veteran was hospitalized at a Kaiser 
Foundation Hospital with complaints of severe anterior chest 
pain beginning in June 1982.  He reported his previous 
history of pericarditis and exposure to atomic radiation.  

Examination revealed a systolic murmur.  An EKG revealed a 
normal sinus rhythm and generalized ST elevation.  It was 
concluded that the veteran had pleuritic chest pain 
associated with ST elevation, and compatible with acute 
pericarditis.  The etiology of the disorder was "not clear at 
this time."  It was concluded that the systolic murmur was 
most likely related to aortic valve disease.  The discharge 
diagnosis was, in pertinent part, probable pericarditis.  

A first pass cardiac scintigraphy performed in July 1982 
revealed a small ventricular defect.  A muga cardiac 
scintigraphy performed at the same time revealed normal left 
ventricular function with a normal ejection fraction.  

In October 1982 a local hearing was conducted; however, no 
specific testimony was presented concerning a heart disorder 
and its relationship to service.  

In March 1986 the veteran submitted an article about 
Operation WIGWAM.  The article, in pertinent part, described 
his account of being ordered above deck for the detonation.  
It noted that he started vomiting not long after the 
explosion.  He reported being exposed to 390 roentgens of 
radiation from the blast (the article noted that a dose of 
300 was considered lethal by some experts).  The veteran 
reported not needing a hair cut for six months, and that the 
hair fell out of his chest.  He reported being hospitalized 
for six months.  He reported being told by a captain not to 
tell anyone what he had seen and was threatened to be 'taken 
care of' if he did.  

The article noted that a report from the Atomic Energy 
Commission found that the WIGWAM detonation produced 
sufficient airborne activity to have given radiation doses 
"many times tolerance to exposed personnel located 
approximately five miles downwind."  It was noted that the 
USS EASTMAN and USS GRANVILLE HALL were about five miles 
downwind at the time of detonation.  

The article noted that the Defense Nuclear Agency's 
(currently the Defense Threat Reduction Agency (DTRA) found 
that no servicemen received more than 0.425 roentgens of 
radiation, but elsewhere stated that the deck of the USS 
EASTMAN received 400 roentgens.  

VA outpatient records dated from February 1986 to October 
1991 document treatment of multiple medical problems but do 
not document a specific diagnosis of a heart disorder.  

In May 1992 a local hearing was conducted.  The veteran 
reported two instances of pericarditis.  Tr., p. 3.  With 
respect to his history of radiation exposure, the veteran 
reported performing his normal duties the day of the 
detonation.  He reported taking his shirt off and going out 
for a smoke.  He reported seeing 15 individuals near the 
fantail of the ship wearing hooded, brown canvas overalls.  
He reported hearing a rumbling and seeing a wall of water.  
Tr., p. 8.  

The veteran reported becoming very sick later that night.  He 
reported being sent to the infirmary where he was later 
advised not to tell anyone about what he had seen.  Tr., pp. 
8, 11.  

The veteran contended that he did not wear a film badge 
during the test.  Tr., pp. 9-10.  In general, he contended 
that his heart disorder was related to inservice radiation 
exposure.  Tr., p. 11.  

In May 1992 a VA examination of the heart was conducted.  A 
history of a heart murmur since 1960 was noted.  The veteran 
also reported being present at an atomic blast during 
Operation WIGWAM, and that all of the hair on his head, 
chest, and under his arms were lost, but that the hair on his 
head and under his arms grew back.  

Examination revealed a harsh systolic murmur.  An ECG was 
described as borderline, and indicated a normal sinus rhythm 
and atrial enlargement.  

Chest x-rays revealed, in pertinent part, a left ventricular 
prominence.  No acute disease was found.  The pertinent 
diagnoses were pericarditis (by history, recurrent), and 
exposure to an atomic explosion.  

The veteran subsequently submitted copies of letters 
allegedly sent between May 1955 and August 1955.  In the 
earliest letter the veteran wrote that he might have 
radiation sickness as he was out at sea when they detonated 
an atomic bomb.  He wrote in the second letter that he was 
sick and that he might have radiation sickness.  

By the time of the next letter sent a few days later, the 
veteran reported that he was feeling much better.  In July 
1955 the veteran wrote that he had gotten sicker, and that it 
was currently believed that he might have radiation sickness.  
He reported in another July 1955 letter that he was still 
sick.  In a letter sent in August 1955 he wrote that he was 
preparing to undergo significant surgery on his thyroid.  

In March 1994 the veteran underwent a private medical 
examination regarding his cardiac condition.  It was noted 
that he had a history of drinking alcohol, up to one bottle 
of wine every two to three days for many years before 
recently quitting.  He also reported a history of being 
exposed to an atomic bomb while in the Navy.  On examination, 
he was found to have mild aortic valve disease with mild 
aortic regurgitation.  

In September 1994 the veteran submitted a letter describing 
his exposure to radiation.  He reported coming above deck of 
the USS MOLALA not wearing a shirt when the explosion 
occurred.  He stated that he did not wear a film badge, and 
that he had left it on his bunk.  He reported that other 
people on deck were wearing protective clothing.  He reported 
being above deck for 20 to 30 minutes before being ordered 
below deck.  

The veteran reported becoming ill a few hours later, vomiting 
up his supper, having a fever, and feeling poorly throughout 
his body.  He reported being advised that he might have 
radiation poisoning.  


He again reported that he was told not to tell anyone about 
what had happened.  He indicated that he had developed heart 
murmurs in the late 1959.  

In May 1996 the RO received a letter from a physician (Dr. 
RS) from the San Diego VA Medical Center (VAMC).  His 
reported history of radiation exposure was noted.  The 
examiner recounted testing that had been performed and opined 
that the hemodynamic data appeared to be more consistent with 
radiation cardiomyopathy than radiation pericardiopathy.  

Also submitted at this time was a radiology report which 
documented a cardiac Doppler performed in July 1995.  This 
study was found to reveal normal left ventricular end 
diastolic dimension and end systolic dimension yielding a low 
normal shortening fraction of 28 percent.  There was 
concentric left ventricular hypertrophy, and the papillary 
muscles appeared hypertrophied.  The left atrium was slightly 
enlarged, and the right ventricle was "perhaps slightly 
enlarged."  Other abnormalities were noted, including a 
grossly thickened pericardium; however, no specific diagnosis 
was documented.  

In October 1996 Dr. RS submitted another letter in which he 
opined that there was "no doubt whatever that [the veteran] 
suffered radiation injury to the thyroid gland, the 
pericardium, and the myocardium (heart muscle) when [he] 
witnessed an undersea atomic explosion."  He did not specify 
the veteran's actual heart disability.  

VA treatment records from March 1996 to December 1996 
document treatment of a variety of medical impairments.  A 
March 1996 ECG was listed as being abnormal with a 
nonspecific T wave abnormality.  A June 1996 note listed the 
veteran as having restrictive heart disease.  An examination 
report from June 1996 diagnosed, in pertinent part, 
restrictive cardiomyopathy secondary to a radiation injury to 
the chest.  He was also diagnosed with hypertension and high 
cholesterol.  

An October 1996 VA treatment note listed a diagnosis of 
arteriosclerotic heart disease (ASHD).  Another October 1996 
note documented a diagnosis of radiation induced restrictive 
cardiomyopathy.  Treatment notes from November and December 
1996 listed a diagnosis of ASHD.  

In December 1996 Dr. EAM of the San Diego VAMC wrote of her 
concern that the veteran might develop a malignancy or blood 
dyscrasia secondary to his radiation exposure during 
Operation WIGWAM.  She noted that medical records had clearly 
documented that he had a significant exposure which included 
an acute radiation injury requiring several months 
hospitalization.  She opined that his ongoing cardiac 
problems were directly referable to that radiation injury.  

In January 1997 a local hearing was conducted.  It was 
stressed during the hearing that the veteran had reported 
that his film badge was not on his person at the time of the 
atomic bomb detonation.  Tr., pp. 1-2.  He also contended 
that the MOLALA experienced more radiation exposure than was 
reported.  Tr., pp. 13-16.  

The veteran contended that he was treated for radiation 
poisoning while he was in the service.  Tr., pp. 2-3.  He 
indicated that he did not have any health problems prior to 
the atomic detonation, indicating that his heart was 
"perfect" prior to the detonation, and that he immediately 
began experiencing symptoms after the detonation.  Tr., p. 3.  

The veteran recounted his experience of the atomic bomb 
explosion, and that he had been told he had radiation 
poisoning.  Tr., pp. 6-7.  He again recounted some of the 
symptoms he experienced from the alleged radiation exposure, 
including loss of chest hair.  Tr., pp. 11-12.  

In February 1997 the Defense Special Weapons Agency (DSWA) 
(currently the DTRA) confirmed the veteran's presence at 
Operation WIGWAM.  The DSWA noted that it had researched 
dosimetry data and found a "recorded dose of zero rem gamma 
for [the veteran]," with an upper bound of zero rem gamma.  

The DSWA noted that, due to its distance from ground zero, 
the veteran's unit had "virtually no potential for exposure 
to neutron radiation."  It was also determined that the 
veteran had no potential for internal exposure to radiation 
based on his unit's activities.  His (50-year) committed dose 
equivalent to the heart and pancreas was 0.0 rem.  

In March 1999 the RO received a copy of a March 1999 private 
medical examination conducted by Dr. DB.  A history of 
radiation-induced heart disease was noted.  Examination 
revealed, in pertinent part, a heart murmur.  An ECG showed 
left atrial enlargement, left ventricular hypertrophy, and 
secondary repolarization abnormality.  

Dr. DB concluded that the veteran's cardiac history was 
classic for radiation-induced cardiac disease.  He found that 
his aortic stenosis was also classic for radiation-induced 
valvular cardiac disease.  

In April 1999 Dr. NB conducted a private physical examination 
of the veteran.  The veteran reported exposure to intense 
radiation while observing an atomic blast in May 1955.  It 
was noted that he developed radiation induced thyroidpathy, 
and had been diagnosed with radiation-induced cardiac 
disease, including aortic valvular disease.  Dr. NB then re-
stated the veteran's reported history of inservice radiation 
exposure.  

Physical examination revealed, in pertinent part, a heart 
murmur.  Dr. NB then documented his review of the medical 
records, including service medical records and post-service 
medical records.  He made no indication that he had reviewed 
the dose assessments provided by the DSWA (currently the 
DTRA).  

The examiner concluded that the history of the veteran and 
review of the medical records "clearly indicates that [the 
veteran] was exposed to intense radiation while observing an 
atomic blast."  

The examiner also noted that the veteran's symptoms of hair 
loss, cervical lymph node enlargement, and hematological 
changes such as thrombocytopenia clearly indicated that the 
veteran suffered a radiation injury while he was in the 
service.  He noted that medical literature described such 
symptoms in a typical injury occurring after exposure to 
radiation (Dr. NB provided copies of the articles he cited to 
along with his report).  

Citing to the American Journal of Cardiology, Dr. NB also 
noted that radiation was known to cause cardiovascular 
dysfunction.  Therefore, based on the scientific knowledge 
that radiation has the generic capacity of causing cardiac 
injury, and based on the medical records, examination, and 
differential diagnosis of the veteran, Dr. NB concluded that 
radiation exposure in 1955 caused the veteran to develop his 
cardiac complications.  

In May 1999 a hearing was held before the Board.  The veteran 
again recounted his history of alleged radiation exposure, 
and resulting symptoms, including hair loss.  Tr., pp. 3-5.  

The veteran's representative questioned the accuracy of the 
dose estimate provided by the DSWA, noting that discussions 
in the Congressional Record noted that dosimeter readings of 
veterans could be off by as much as 300 to 3,000 percent.  
Tr., pp. 7-8.  The veteran also again contended that he did 
not wear his radiation badge above deck at the time of the 
detonation, stating that he removed his shirt prior to going 
above deck.  Tr., pp. 12-13.  

In May 1999 Dr. ALG, of the San Diego VA Healthcare System, 
wrote that the veteran had been his patient for three years.  
Dr. ALG described the veteran's medical history including the 
reported history of exposure to high doses of nuclear 
radiation.  He concluded that it was "fair to say" that the 
veteran's cardiac disease was caused by his exposure to 
radiation while he was in the Navy.  

In July 1999 the veteran underwent a renal consultation 
during which he reported a history of atomic radiation 
exposure with, in pertinent part, restrictive pericarditis.  
The pertinent impression was atomic irradiation with 
restrictive pericarditis.  

Tissue samples were taken in July 1999.  It was noted that 
the histologic findings were non-specific, but "can be seen 
in this setting of radiation injury."  

In August 1999 the veteran was hospitalized at the San Diego 
VAMC for, in pertinent part, left and right sided heart 
failure, atrial fibrillation/flutter.  A past history of 
restrictive pericarditis secondary to radiation exposure was 
noted.  

In September 1999 Dr. RS of the San Diego VAMC reported the 
results of various cardiac studies and examinations, and 
appeared to reiterate his opinion that the veteran's cardiac 
problems resulted from radiation damage to his heart from 
Operation WIGWAM.  

In September 1999 a private medical examination was conducted 
by Dr. DLB.  The veteran reported feeling not much better 
since his August 1999 hospitalization.  While Dr. DLB was 
hopeful for improvement, he voiced his suspicion that 
"radiation effects on the myocardium in conjunction with 
kidney problems" may lead to a poor result.  

In October 1999 the Under Secretary for Health (USH) reviewed 
and discussed the veteran's case.  She noted his reported 
history of radiation exposure during Operation WIGWAM.  She 
noted the use of iodine-131 for a thyroid uptake and scan.  

The USH went on to note that the DSWA's findings.  She then 
noted that the Director of Nuclear Medicine at the Ann Arbor 
VAMC found that 10 microcuries of I-131 would result in a 
thyroid dose of approximately 10 rads and that the dose to 
the heart from this quantity of I-131 would be negligible.  

Citing to the Institute of Medicine Report, the USH noted 
that the probability of radiation causing harm to the heart 
in most healthy individuals at doses of less than 10 rem was 
close to zero.  She also noted that cardiomyopathy, 
pericardial effusions, pericarditis, and other cardiac 
problems were recognized late effects of radiation therapy 
only after hundreds or thousands of rads.  

Based on the above information, the USH concluded that it was 
unlikely that the veteran's cardiac disorders could be 
attributed to ionizing radiation exposure during service.  

This conclusion was reiterated by the Under Secretary for 
Benefits (USB) in December 1999.  

In May 2000 Dr. AM of the San Diego VAMC opined that it was 
his strong opinion that the "radiation induced cardiac damage 
that [the veteran had] suffered is a direct result of [his] 
exposure during Operation Wigwam, 1955."  She further opined 
that other subsequent sources of radiation were miniscule and 
did not contribute in any way to his heart disease.  

In December 2000 the DTRA reiterated its previous conclusion 
that research of dosimetry information revealed a recorded 
dose of zero rem gamma for the veteran, and that, due to his 
distance from ground zero, he had virtually no potential for 
exposure to neutron radiation.  It was also concluded that he 
had no potential for internal exposure based on his unit's 
activities.  

In October 2001 Dr. AM opined that the veteran clearly had 
radiation-induced heart disease, secondary to high dose 
radiation he received during Operation WIGWAM.  

In March 2001 the USB reviewed the USH's previous findings 
concerning radiation from Operation WIGWAM and from inservice 
and post-service thyroid scans.  He also discussed the DTRA's 
recent dose assessment.  Based on these findings, the USB 
concluded that there was no reasonable possibility that the 
veteran's cardiac disability was the result of such exposure.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for a malignant tumor, arthritis, or thromboangiitis 
obliterans (Buerger's disease) if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.309(d) (2001).  



Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2001) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. 
§ 3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2002)).  

With respect to claims to reopen, the new duty to assist law 
shall not be construed to require the reopening of a claim 
that has been disallowed except when new and material 
evidence is presented pursuant to 38 U.S.C.A. § 5108.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(f)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2001).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants trying to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002); see also Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  



Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the duty to notify has been satisfied as 
the veteran has been provided with notice of what is required 
to substantiate his claim.  In particular, through the 
issuance of the various determinations during the pendency of 
this appeal (including the multiple Board remands), he has 
been given notice of the requirements of service connection 
as well as service connection based on exposure based on 
exposure to ionizing radiation.  

With respect to the submission of evidence, in June 1998 the 
RO provided the veteran with a notice advising him that he 
could either submit evidence himself or have VA obtain it for 
him.  If he wanted VA to obtain the evidence, he was advised 
to complete a VA Form 21-4142 identifying such evidence.  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).  

In addition, in April 2000 the RO issued a notice to the 
veteran advising him to submit additional evidence in support 
of his claim, as was requested by the Board in its April 2000 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  


The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

Service medical records have been obtained.  VA treatment 
records have been obtained, as well as summaries of such 
treatment from a variety of VA physicians.  Private medical 
records have also been submitted by the veteran.  

With respect to development pursuant to 38 C.F.R. § 3.311, 
the DTRA has provided multiple dose assessments, including 
most recently in December 2000.  

The veteran appeared to contest the DTRA's estimate.  In 
August 1999 the RO advised the veteran to submit a dose 
estimate from a credible source.  

In a December 1999 Report of Contact, it was reported that 
the veteran had no evidence to provide regarding the amount 
of radiation he was exposed to.  Therefore, no further 
assistance with respect to a dose estimate is required.  

Pursuant to 38 C.F.R. § 3.311(b), (c), the claim was referred 
to the USH and the Under Secretary for Benefits (USB) for 
consideration of the claim.  The record contains the USH's 
and USB's findings.  

The Board further finds that the USB provided a complete 
rationale for his conclusion concurring with the USH's 
finding that there was no reasonable possibility that the 
heart disorder was related to inservice radiation exposure.  

In this regard, pursuant to the Board's April 2000 remand, in 
March 2001 the USB also found that there was no reasonable 
possibility of such a link even after considering the 
veteran's inservice and post-service radioiodine thyroid 
treatments.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2001 the USB made it clear that he had reviewed the 
evidence in its entirety, and specifically took note of the 
various instances of radiation exposure in the record; he is 
not required to specifically refer to the factors listed in 
38 C.F.R. § 3.311(e) in making his determination.  See 
Hilkert, 12 Vet. App. at 149-150.  In addition to reviewing 
the record, the USB also specifically noted the USH's medical 
opinion and the evidence used by the USH in reaching her 
opinion.  Therefore, the Board finds that the USB's rationale 
is complete, and a remand to obtain another opinion from the 
USB is not necessary.  See Stone v. Gober, 14 Vet. App. 116, 
120 (2000).  

Finally, the Board finds that there is ample medical evidence 
on file upon which a determination can be made at this time.  
Therefore, remand or deferral for the scheduling of another 
VA examination is not required.  38 U.S.C.A. § 5103A(d) (West 
1991 Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
CAVC held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for initial consideration of the 
VCAA by the RO.  Such action would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the CAVC recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  

The Board first notes that the veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(a) 
or (d).  While the record indicates that the veteran has been 
diagnosed with a presumptive heart disease (arteriosclerotic 
heart disease) under section 3.309(a), such disorder was not 
diagnosed and did not otherwise become manifest within one 
year of discharge.  While a heart murmur was specifically 
noted on VA examinations conducted within one year of 
discharge, none of these examinations documented the presence 
of an actual heart disability resulting from these murmurs 
including ASHD; in fact, no heart disability was actually 
diagnosed at this time.  In addition, heart disease is not 
one of the presumptive diseases included in section 3.309(d).  
Therefore, presumptive service connection for a heart 
disorder under 38 C.F.R. § 3.309 is not warranted.  

Service connection under 38 C.F.R. § 3.311 is also not 
warranted.  The veteran has contended that his heart disorder 
resulted from radiation exposure stemming from his 
participation in Operation WIGWAM.  While the record shows 
that the veteran participated in this operation, the DTRA 
specifically found through its research of dosimetry records 
that the veteran had a recorded dose of zero rem gamma.  

The veteran has repeatedly contended that he was not wearing 
his film badge at the time of his exposure to the atomic 
blast, as he had left it with his shirt on a bunk bed.  The 
Board finds the probative weight of this contention to be 
limited in light of the veteran's original account from 
February 1981 in which he specifically acknowledged that a 
film badge was issued and worn by him.  

Service medical record references to the veteran reporting 
that he did not wear protective clothing do not lend support 
to the veteran's claim that he left his film badge below 
deck.  They only establish, at most, that he did not wear 
protective clothing above deck.  In this regard, the veteran 
reported in his February 1981 statement that he was issued 
and wore a film badge and went on to observe, in response to 
the same question, that other personnel used overalls and 
head and neck covering on deck.  This statement indicates 
that the veteran did wear a film badge but did not wear the 
type of clothing worn by others who went topside.  

The veteran's representative has questioned the accuracy of 
the dose estimate provided by the DTRA.  However, after being 
asked to provide a dose estimate from a credible source in 
August 1999, it was indicated in an August 1999 Report of 
Contact that the veteran did not have evidence regarding the 
possible dose level he may have received during service.  
Therefore, the veteran has not provided competent evidence to 
rebut the probative weight of the dose assessment provided by 
the DTRA.  

In this regard, the veteran's own opinions and statements 
that the dose assessment was not accurate or that his heart 
disorder resulted from inservice radiation exposure are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Numerous physicians have linked the veteran's cardiac 
disability to the veteran's alleged exposure to radiation 
during Operation WIGWAM.  In light of the finding by the DTRA 
that the veteran had a recorded dose of zero rem gamma from 
Operation WIGWAM, the Board finds that the above medical 
opinions are without probative value.  

All of the medical opinions linking the heart disorder to 
radiation exposure were based on the assumption that the 
veteran was exposed to radiation during Operation WIGWAM.  
None of the opinions linking the veteran's heart disorder to 
radiation exposure from Operation WIGWAM addressed the 
findings of the DTRA that he had a recorded dose of zero rem 
gamma.  Such opinions are therefore based upon an inaccurate 
factual premise: that the veteran was actually exposed to 
radiation during Operation WIGWAM.  Such opinions are 
therefore without probative value.  

The Board is not bound to accept medical opinions which are 
based on a history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

The only evidence of inservice radiation exposure is the 
administration of 10 microcuries of Iodine-131 in connection 
with thyroid studies.  Such treatment was also performed 
after discharge.  However, there are no medical opinions 
linking the heart disorder to such radiation exposure.  

In fact, the only competent evidence is against the claim.  
In May 2000 Dr. AM indicated that other sources of radiation 
exposure experienced by the veteran (outside of alleged 
exposure during Operation WIGWAM) did not contribute "in any 
way" to the veteran's heart disease.  

In October 1999 the USH concluded that, based on the DTRA's 
zero dose assessment and the negligible estimated cardiac 
dose from the I-131 test, it was unlikely that the veteran's 
cardiac disorders could be attributed to exposure to ionizing 
radiation during service.  

In March 2001 the USB also noted the veteran's zero dose 
estimate; the 10 microcuries of I-131 in service, and the 
post-service history of I-131 treatment.  



The USB concluded in March 2001, based on the findings of the 
USH, that there was no reasonable possibility that the 
veteran's cardiac disability was the result of such exposure 
as listed above.  

The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

The record does not contain competent medical evidence of a 
link between the veteran's heart disorder and service other 
than to radiation exposure, and, as was noted above, these 
opinions finding such a link have been found to be without 
probative value.  The USB's and USH's opinions with respect 
to this issue are entitled to greater probative weight 
because they are consistent with the DTRA's finding that the 
veteran had a dose estimate of zero rem gamma during 
Operation WIGWAM.  

There are no medical opinions otherwise indicating a link 
between his heart disability and military service.  In 
general, there is no medical or lay evidence, including from 
the veteran (the veteran's only contention on appeal has been 
that the heart disorder resulted from exposure to radiation), 
indicating that the veteran's heart disability is otherwise 
related to service (i.e., linked to service through some 
manner other than radiation exposure).  

For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's heart disorder is related to his 
exposure to radiation during service.  Based upon a full 
review of the record, the Board finds that the evidence is 
not so evenly balanced as to require application of the 
benefit of the doubt in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a heart disorder, 
claimed as secondary to inservice radiation exposure, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

